UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 29, 2011 ITP Energy Corporation (Exact Name of Registrant as Specified in its Charter) Nevada 000-52317 98-0438201 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Via Federico Zuccari, 4, Rome, Italy (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: + 39 (06) 5728 8176 Netfone, Inc. (Former name or former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE ITP Energy Corporation (the “Company”), on its Current Report on Form 8-K that was filed with the Securities and Exchange Commission (the “SEC”) on May 5, 2011 (the “Original Filing”), reported the consummation, on April 29, 2011, of a share exchange transaction through which we acquired 100% of ITP Benelli S.p.A., formerly known as ITP Impianti e Tecnologie di Processo S.p.A., an Italian corporation (or “ITP”), together with its subsidiaries, operating companies and commercial offices based in Italy, the United States, the Czech Republic, Azerbaijan and Singapore (or the “ITP Group”). The Original Filing described the transactions and agreements through which such transaction was executed, and the nature of the business we now conduct through the ITP Group. On June 24, 2011, the Company filed an amendment to the Original Filing (“Amendment No. 1”) in response to comments it received from the Division of Corporation Finance of the SEC on May 31, 2011. The Company is filing this Current Report on Form 8-K/A (“Amendment No. 2” or the “Report”) in response to comments it has received from the Division of Corporation Finance of the SEC on June 30, 2011.Except as described above and for the addition of certain clarifying information and to correct typographical and grammatical errors, no other changes have been made to the Original Filing and Amendment No. 1, and this Report does not modify or update any other information in the Original Filing and Amendment No. 1.Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the Original Filing and Amendment No. 1.Among other things, forward-looking statements made in the Original Filing and Amendment No. 1 have not been updated or revised to reflect events, results or developments that have occurred or facts that have become known to the Company after the date of the Original Filing and the date of Amendment No. 1, and such forward-looking statements should be read in their historical context.This Report should be read in conjunction with the Company’s filings made with the SEC subsequent to the Original Filing, including Amendment No. 1 and any amendments to those filings. Through the transactions described in Item 1.01 herein, we ceased to be a shell company as that term is defined in Rule 12b-2 under the Exchange Act and are now engaged in the business of designing, manufacturing, and installing equipment, skids, packages and modules mainly for the oil and gas industry. As used in this Report, unless otherwise stated, all references to the “Company”, “we,” “our”, “us” and words of similar import, refer to ITP Energy Corporation. ENFORCEABILITY OF CIVIL LIABILITIES We are a corporation organized under the laws of the State of Nevada with ouradministrative headquarters located in Rome, Italy.We own and operate three equipment production facilities in Italy. A facility located in Cassina de’ Pecchi (in the vicinity of Milan); a facility located in Ravenna; and a facility located in Moscazzano (in the vicinity of Cremona). We also own and operate an equipment production facility in Kilgore, State of Texas, in the United States.In addition to our headquarters and production facilities, we have a total of four sales offices located in Kilgore (Texas), Baku (Azerbaijan), Brno (Czech Republic), and Ravenna (Italy) which also has a 38,000 square feet yard.As such, a substantial portion of our assets and the assets ofour directors and executive officersare located outside the United States. Also,upon effectiveness of the appointment of the new members to our board of directors, all of our directors and executive officers will reside outside of the United States.As a result, except as described below, it may not be possible for present or future investors in our securities to effect service of process within the United States upon such persons, or to enforce against them or against us in United States courts a judgment obtained in United States courts based upon the civil liability provisions of the federal securities laws of the United States. No treaty exists between the United States and Italy for the reciprocal enforcement of foreign judgments. Italian courts, however, have enforced judgments rendered by courts in the United States by virtue of the legal principles of reciprocity and comity, subject to review in Italy of such judgment in order to determine whether certain basic principles of due process and public policy have been respected, without reviewing the merits of the subject matter of the case. A request for enforcement in Italy of a foreign judgment may be objected and/or opposed in Italy in accordance with the provisions of the Italian Civil Procedural Code. Nevertheless, in the absence of a treaty, there could be doubt as to the enforceability, in original actions in Italian courts, of liabilities predicated solely upon the federal securities laws of the United States and as to the enforceability in Italian courts of judgments of United States courts obtained in actions based upon the civil liability provisions of the federal securities laws of the United States. In addition, it could be necessary forpresent or future investors in our securitiesto comply with certain procedures under the Italian Civil Procedural Code, in order to file a lawsuit in an Italian court. 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Report contains some forward-looking statements. Forward-looking statements give our current expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. Forward-looking statements are generally identifiable by use of the words “may,” “will,” “should,” “anticipate,” “estimate,” “plans,” “potential,” “projects,” “continuing,” “ongoing,” “expects,” “management believes,” “we believe,” “we intend,” or the negative of these words or other variations on these words or comparable terminology. These statements may be found under “Our Business”, “Risk Factors” and “Management's Discussion and Analysis of Financial Condition and Results of Operations”, as well as in this Report generally. In particular, these include statements relating to future actions, prospective product approvals, future performance or results of current and anticipated sales efforts, expenses, the outcome of contingencies such as legal proceedings, and financial results. These forward-looking statements include, among other things, statements relating to: · our business being exposed to risks associated with the weakened global economy and political conditions; · the illegal behavior by any of our employees or agents could have a material adverse impact on our consolidated operating results, cash flows, and financial position as well as on our reputation and our ability to do business; · operations in emerging markets expose us to risks associated with conditions in those markets; · our undertaking long-term, fixed price or turnkey projects exposes our businesses to risk of loss should our actual costs exceed our estimated or budgeted costs; · our international operations expose us to the risk of fluctuations in currency exchange rates; · our discussions of accounting policies and estimates; · increases in costs or limitation of supplies of raw materials may adversely affect our financial performance; · indicated trends in the level of oil and gas exploration and production and the effect of such conditions on our results of operations (see “—Our Industry”); · future uses of and requirements for financial resources (see “—Liquidity and Working Capital”); · impact of bookings on future revenues and anticipated backlog levels (see “—Contracting and Backlog”); · our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; · our ability to maintain or increase our market share in the competitive markets in which we do business; · our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; · our ability to diversify our services and product offerings and capture new market opportunities; · our ability to source our needs for skilled labor, machinery and raw materials economically; · the loss of key members of our senior management; and · uncertainties with respect to legal and regulatory environment. 2 Any or all of our forward-looking statements in this Report may turn out to be inaccurate, as a result of inaccurate assumptions we might make or known or unknown risks or uncertainties. Therefore, although we believe that these statements are based upon reasonable assumptions, including projections of operating margins, earnings, cash flows, working capital, capital expenditures and other projections, no forward-looking statement can be guaranteed. Our forward-looking statements are not guarantees of future performance, and actual results or developments may differ materially from the expectations they express. You should not place undue reliance on these forward-looking statements. Actual results may differ materially from those in the forward-looking statements contained in this Report for reasons including, but not limited to: market factors such as pricing and demand for petroleum related products, the level of petroleum industry exploration and production expenditures, the effects of competition, the availability of a skilled labor force, world economic conditions, the level of drilling activity, the legislative environment in the United States and other countries, energy policies of OPEC, conflict involving the United States or in major petroleum producing or consuming regions, acts of war or terrorism, technological advances that could lower overall finding and development costs for oil and gas, weather patterns and the overall condition of capital markets in countries in which we operate. Information regarding market and industry statistics contained in this Report is included based on information available to us which we believe is accurate. We have not reviewed or included data from all sources, and cannot assure stockholders of the accuracy or completeness of this data. Forecasts and other forward-looking information obtained from these sources are subject to these qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. These statements also represent our estimates and assumptions only as of the date that they were made and we expressly disclaim any duty to provide updates to them or the estimates and assumptions associated with them after the date of this filing to reflect events or changes in circumstances or changes in expectations or the occurrence of anticipated events. We undertake no obligation to publicly update any predictive statement in this Report, whether as a result of new information, future events or otherwise.You are advised, however, to consult any additional disclosures we make in reports we file with the SEC on Form 10-K, Form 10-Q and Form 8-K. Item 1.01 Entry into a Material Definitive Agreement On December 22, 2010, we entered into a share exchange agreement (or the “Share Exchange Agreement”), with ITP Oil & Gas International S.A. (or “ITP Lux”) and Orange Capital Corp. (or “Orange”), pursuant to which on the closing of such transaction, we acquired 100% of the issued and outstanding capital stock of ITP in exchange for 34,000,000 shares of our common stock par value $0.001 (“Common Stock”) issued to ITP-Lux which represent 94% of our issued and outstanding capital stock as of and immediately after the consummation of the transactions contemplated by the Share Exchange Agreement (or the “Share Exchange”). On December 22, 2010 we had authorized 100,000,000 shares of Common Stock, and 20,000,000 shares of preferred stock par value $0.001 (“Preferred Stock”). In addition, pursuant to the Share Exchange Agreement, we agreed to issue to Orange the following: · 541,613 warrants to purchase an equal number of shares of our Common Stock, expiring on April 29, 2015, at an exercise price of $2.08 per share of Common Stock, and · 541,613 warrants to purchase an equal number of shares of our Common Stock, expiring on April 29, 2015, at an exercise price of $2.77 per share of Common Stock. In performance of the terms of the Share Exchange Agreement, as amended on March 25, 2011, among other matters, we: •Effectuated a reverse stock split of the Company’s issued and outstanding shares at a ratio of 1 for 2.4, which became effective on March 21, 2011, decreased the number of authorized shares of Common Stock by the same proportion from 100,000,000 to 41,666,667 shares of Common Stock, and decreased the number of authorized shares of Preferred Stock by the same proportion from 20,000,000 shares to 8,333,333 shares of Preferred Stock. As a result of the reverse stock split, every 2.4 shares of the Company’s Common Stock issued and outstanding immediately prior to the effective time for the stock split was combined and reclassified into one share of Common Stock.Fractional shares of Common Stock resulting from the reverse stock split were rounded up to the next whole share; •Canceled 3,166,667 (on a post reverse stock split basis) shares of restricted Common Stock issued by the Company to Charles El-Moussa, our former president; and •On February 26, 2011, we incorporated a wholly-owned subsidiary in the State of Nevada under the name of “ITP Energy Corporation” and on March 21, 2011, we entered into a merger agreement with “ITP Energy Corporation” pursuant to which we were the surviving corporation but adopted the name of the dissolving subsidiary. 3 For more information relating to our acquisition of ITP and its business, please refer to Item 2.01 of this Report. Item 2.01 Completion of Acquisition or Disposition of Assets As a result of the closing of the Share Exchange Agreement referenced in Item 1.01, on April 29, 2011 we acquired the business of ITP and the ITP Group. In accordance with ASC 805-40 and Topic 12 of the Financial Reporting Manual of the SEC’s Division of Corporate Finance, in the case referred herein, our acquisition of the business of ITP has resulted in the owners and management of ITP acquiring actual voting and operating control of the combined company.The SEC’s staff considers a public shell reverse acquisition to be a capital transaction in substance, rather than a business combination.That is, the transaction has been considered a reverse recapitalization, equivalent to the issuance of stock by ITP for our net monetary assets, accompanied by a recapitalization. For accounting purposes, in a transaction like the one herein referred, which is accounted for as either a reverse acquisition or reverse recapitalization, the legal acquiree – ITP – has been treated as the continuing reporting entity that acquired us (the legal acquirer).Furthermore, this and future reports that should be filed by us after the reverse acquisition or reverse recapitalization will parallel the financial reporting required under GAAP—as if ITP - the accounting acquirer – were our legal successor in connection with our reporting obligation – as registrant - as of the date of the acquisition. ITP, as the accounting acquirer, is considered, as of the date of the closing of the Share Exchange Agreement, to be our predecessor as a registrant.The assets and liabilities of ITP have been brought forward at their book value and no goodwill has been recognized. As a result of the acquisition, our consolidated subsidiaries now include the following wholly owned subsidiaries, sometimes collectively referred to herein as our “Operating Subsidiaries”: Subsidiary Country of Incorporation Company’s controlling interests (%) Functional Currency Consolidated in Benelli Oil & Gas S.r.l.(1) Italy 51% 100% Euro ITP Chartering S.r.l. Italy 99% Euro 2009, 2010 ITP Group Brno s.r.o.(2) Czech Republic 100% CZK ITP Real Estate LLC USA 100% USD 2008, 2009, 2010 ITP Surface Equipment PTE Ltd.(3) Singapore 100% USD Vignati Fitting S.r.l. Italy 100% Euro 2008, 2009, 2010 Surface Equipment Corporation USA 100% USD 2008, 2009, 2010 Benelli Oil & Gas S.r.l. merged with ITP Benelli S.p.A. effective January 1, 2010. As indicated in Note 4 to the Consolidated Financial Statements, Benelli Oil & Gas S.r.l. is consolidated beginning from December 2009, when ITP obtained control. ITP Group Brno S.r.o. was acquired on January 20, 2010 and consolidated starting from January 20, 2010. The subsidiary ITP Surface Equipment PTE Ltd., is a dormant company which is held in order to undertake strategic commercial plans in Asia starting in 2011. As a result of the Share Exchange Agreement, we ceased being a shell company under the definition of Rule 12b-2 of the Exchange Act and we have included in this Report the information on our Company that would be required if we were filing a general form for registration of securities on Form 10. 4 FORM 10 INFORMATION As disclosed elsewhere in this Report, on April 29, 2011, pursuant to the Share Exchange Agreement we acquired ITP in a reverse acquisition transaction.Item 2.01(f) of Form 8-K states that if the registrant was a shell company like we were immediately before the reverse acquisition transaction disclosed under Item 2.01, then the registrant must disclose the information that would be required if the registrant were filing a general form for registration of securities on Form 10 upon consummation of the transaction. Accordingly, we are providing in the following pages the information that would be included in a Form 10 if we were to file a Form 10.Please note that the information provided below relates to the combined enterprises after the acquisition of ITP, except that information relating to periods prior to the date of the reverse acquisition only relate to ITP and its consolidated subsidiaries unless otherwise specifically indicated. 5 BUSINESS Corporate History and Background Our Corporate History From Inception to Our Acquisition of ITP ITP Energy Corporation was originally incorporated under the laws of the State of Nevada on June 8, 2004 under the name of Netfone, Inc.From inception of our business to March 7, 2007, we were engaged in the development of communication technology and services for internet protocol (or “IP”), telephony and video applications. This business plan was abandoned due to declining margins and increased competition in the field. During our 2007 fiscal year, management determined that the voice over IP market was becoming increasingly competitive with diminishing margins. In addition, we could not secure additional financing in order to allow our then subsidiary, Netfone Services, Inc. (or “Netfone Services”), to market its products, pay support staff or maintain equipment, nor did we have the resources to acquire for our Company directly or for our directors, insurance covering our and their potential liability arising from 911 emergency calls which were expected to be handled by the then proposed business.In light of this determination, on March 8, 2007 we sold all of the shares of NetFone Services to Portal One Systems, Inc. (or “Portal”) for $25,000.00 plus CDN $25,662.00 in liabilities for consulting services which were assumed by Netfone Services. Thereafter, our Company became dormant and remained a “shell company” and began actively seeking a business combination through the acquisition of, or merger with, an operating business. As a result of our reverse acquisition of ITP, we are no longer a shell company and we are currently engaged in active business operations. Corporate History of ITP ITP was established on June 5, 2001 as a heavy engineering company under the laws of Italy in the form of a limited liability company (Societa’ a Responsabilita’ Limitata) and then on December 22, 2009, was transformed into a joint stock corporation (Societa’ per Azioni), currently having a paid up capital of €5 million (representing approximately $7.3 million at the year ended December 31, 2010). ITP started its business activities as a skid and packages provider. In 2005, ITP acquired FATA EHS S.r.l. (then a subsidiary of the Italian state-owned Finmeccanica holding engaged in the engineering business, mainly focused on the Russian market) and in 2r.l. merged into ITP. During 2007, ITP acquired Surface Equipment Corporation, a U.S. based manufacturer of ASME Code pressure vessels for the oil and gas industry, which holds both ASME and Chinese SQL fabrication licenses, and ITP also acquired Vignati Fitting S.r.l., an Italian company engaged in the manufacturing of valves at its factory located approximately 25 miles outside of Milan, Italy. Also during 2007, the subsidiary ITP Real Estate LLC was established in order to manage certain properties owned by Surface Equipment Corporation, another subsidiary of ITP. In 2008, ITP entered the engineering procurement and construction business (or “EPC”) through the development of small oil and gas plants. During 2009 and early 2010, ITP’s subsidiaries ITP Group Brno s.r.o. and ITP Surface Equipment PTE were established to expand operations into Eastern Europe and into the Asian market, respectively. At the end of 2009, ITP acquired a majority ownership and control of Benelli Oil & Gas, S.r.l., an Italian corporation based in Ravenna and engaged in the engineering and supply of skid packaged units and entered into agreements to acquire the remaining equity of Benelli Oil & Gas, S.r.l. In December 2010, ITP subsequently merged with Benelli Oil & Gas, S.r.l. and ITP was renamed ITP Benelli S.p.A. Prior to being acquired by ITP, Benelli Oil & Gas, S.r.l. had been established to purchase various business assets of Sadelmi S.p.A., an Italian company then in bankruptcy reorganization. With the acquisition of Benelli Oil & Gas, S.r.l., ITP incorporated to its organization 45 highly skilled engineers and technicians, 35,000 square feet of under crane fabrication area, 30,000 square feet of open yard and 38,000 square feet of marine yard on the Adriatic coast for shipping of heavy load equipment. The office, workshop and yard facilities in Ravenna are leased. Also, during 2010, ITP acquired certain assets from Nicola & Albia S.r.l., an Italian limited liability company currently under liquidation and formerly engaged in the production of pressure vessels and heat exchangers. The assets acquired included the name Nicola & Albia, its associated trademarks, the rights to various certifications and production facilities. From the operations perspective, the highlights for ITP commence in 2001 with its first contract awarded by Fayum Gas Company, a subsidiary of Shell Gas BV, for the construction of two gas treatment units.In 2005, ITP was awarded a contract by Khalda Petroleum Co., a joint venture between Apache Corporation and the Egyptian National Petroleum Corporation.Before the end of 2008, ITP was awarded another contract by Khalda Petroleum Co. for the fabrication of slug catcher facilities in the Egyptian Western Desert, which project was worth approximately $45 million. 6 The graphic below represents the various entities which form part of the ITP Group together with information relating to their respective country of incorporation and physical location. Our Business We are an engineering, procurement and construction contractor that provides design, fabrication and installation of specialized equipment, sets of specialized equipment known as “packages” or “skids” and production plants, for the oil and gas industry and top engineering companies.Through our subsidiaries, we have designed, manufactured and marketed oil and gas production equipment and systems, mainly for the oil and gas production separation process. Our products and services are used for the separation of unprocessed hydrocarbon fluids into sellable oil and gas. Separation and decontamination of a production stream is needed at almost every hydrocarbon producing well in order to meet the specifications and environmental requirements of transporters and end users. We provide equipment, systems and services used in the production of crude oil and natural gas to separate oil, gas and water within a production stream and to remove contaminants. ITP products are installed both on onshore facilities and in offshore floating production, storage and offloading vessels. ITP products and services are also deployed in downstream operations, mainly refineries.In the upstream phase (as it is generally referred to production activities more closely associated with the reservoir and the well head), our products and services have been deployed in wellhead completion, collection center, the first treatment unit and the process treatment unit.In the downstream phase (as it is generally referred to production activities more closely associated with oil and gas after they have left the well head), our product and services have been deployed in refining units, pipeline, LNG liquefaction and electric generation. We design and manufacture a diverse line of production equipment including, among other items: separators, which separate production streams into oil, gas and water; heaters, which prevent hydrates from forming in gas streams and reduce the viscosity of oil; dehydration and desalting units, which remove water and salt from oil and gas; gas conditioning units and membrane separation systems, which remove carbon dioxide and other contaminants from gas streams; water processing systems, which include systems for water re-injection, oily water treatment and other treatment applications; liquid measurement and metering systems which allow accurate custody transfer of product streams; and control systems, which monitor and control production and other equipment. 7 We own and operate three equipment production facilities in Italy.A facility located in Cassina de’ Pecchi (in the vicinity of Milan) with a 75,347 square feet fabrication shop; a facility located in Ravenna, with a 30,000 square feet fabrication shop; and a facility located in Moscazzano (in the vicinity of Cremona) with a 32,291 square feet fabrication shop. We also own and operate an equipment production facility in Kilgore, State of Texas, in the United States, with 62,136 square feet of fabrication shops. Our administrative headquarters are located in Rome, Italy. In addition to our headquarters, we have a total of four offices located in Kilgore (Texas), Brno (Czech Republic), Moscazzano (Italy) and Ravenna (Italy), one industrial yard located in Ravenna (Italy) and another in Batam (Indonesia).We believe that, among our peers, we are positioned as a highly integrated but flexible and reactive service and equipment provider. We have achieved our recognition as a skids and packager supplier by maintaining a cost effective structure and offering a broad range of quality products. Our products and services are marketed primarily through our internal business development staff from our sales offices and are supported by third party agents, and representatives. The sales permanent force relies primarily upon sales managers and proposal managers in Italy, Texas and Brno (Czech Republic), and upon sales agents in Egypt, Korea, Nigeria, UAE and Azerbaijan. We operate as a single business and we are generally capable of providing our services and manufacturing of most of our products from any one of our production facilities. Our products and services are provided to our customers on an “on demand” basis, are generally tailor made for each specific order or project and can be integrated by one or more of the following components, depending on the level of integration: · EPC Oil & Gas Solutions.Our EPC Oil & Gas Solutions represent our most comprehensive and integrated service and product offering, including built-to-order systems and related activities featuring oil, water and gas technologies and heat exchange process. For these types of services, to date, our primary focus has been on projects in the €20 million to €30 million range (approximately $26.8 million to $40.2 million), with a future target range of around €80 to €100 million (approximately $107.2 million to $134 million), and other fast track projects. Fast track projects are those that entail relatively fast execution (approximately six months).During 2010 and 2009, revenues from these activities represented an estimated 9% and 34% of our revenues, respectively. We design, engineer, procure, fabricate, manufacture and manage engineered systems using our own facilities or third-party subcontractors for upstream and downstream oil and gas projects throughout the world and provide start-up services for our custom-made engineered products. Engineered systems typically require a significant amount of technology, engineering, procurement, fabrication and project management. We utilize a project delivery system designed to integrate these functions into a predictable process with integrated project management capabilities that provide effective risk management and timely delivery of a high quality product within budget. Our EPC Oil & Gas Solutions product offerings include: o Oil and Gas Processing Trains. These consist of multiple units that process oil and gas from primary separation through contaminant removal. o Offshore Production Systems. These consist of large skid-mounted processing units used in conjunction with fixed offshore platforms, semi-submersible floating systems, floating, production, storage and offloading (FPSO) vessels and other floating production vessels. o Dehydration and Desalting System for Upstream and Downstream Applications. We believe that we are a leading developer of electrostatic technologies for oil treating and desalting. Some of our dehydration and desalting technologies, like Electro-Dynamic® Desalter and Dual Frequency® desalters, are well suited for oil refineries, where stringent desalting requirements are growing increasingly important. The requirements have increased as crude quality has changed and catalysts have become more sensitive and sophisticated, requiring lower levels of contaminants. 8 o Water Injection Systems. We provide water injection systems used both onshore and offshore to remove contaminants from water which will be injected into a reservoir during production so that the formation or its production characteristics are not adversely affected. These systems may involve media and cartridge filters, de-aeration, chemical injection and sulfate removal. o Produced Water Cleanup Systems. We design and engineer systems that use liquid/liquid hydrocyclone technology and induced or dissolved gas flotation technology, to remove oil and solids from a produced water stream. Oily water cleanup is often required prior to the disposal or re-injection of produced water. o Gas Processing Equipment. We offer standard and engineered processing equipment for the extraction of liquid hydrocarbons to meet feed gas and liquid product requirements. We manufacture several standard mechanical refrigeration units for the recovery of salable hydrocarbon liquids from gas streams. o Other Downstream Applications. We offer various technologies that have crossover applications in the refinery and petrochemical sectors particularly for oil and water treating. We also design and supply process facilities to hydrogen generation and purification refineries, petrochemical plants and industrial gas suppliers. In addition, our Dispersed Oil Extractor (DOX®) technology cleans both heavy and light dispersed oil from water, which is beneficial to ethylene processors. o Other Proprietary Equipment. We design and supply a broad range of proprietary equipment that may be part of a larger system or may be sold separately to customers for applications in oil and gas projects or in retrofit applications. Such equipment includes wellhead desanders, sand cleaning facilities, sand separators and specialty oil heaters. o Carbon Dioxide Removal. We manufacture gas processing facilities for the removal of carbon dioxide from hydrocarbon streams. These facilities use our proprietary Cynara® membrane technology which provides one of the more effective separation solutions for hydrocarbon streams containing high concentration of carbon dioxide. · Skids and Packages.Our Skids & Packages solutions represent our second or mid-level of service and product integration, including the fabrication and sales of skids and packages, including both “process packaging” and “instrument packaging”, as well as field services associated with repair, maintenance, inspection and testing of onshore and offshore systems. Skids and packages are combinations of various equipments designed in packages or modules that are light enough to be lifted onto an offshore platform by a platform crane. Among its packager peers, ITP positions itself as a highly integrated player with a limited revenues size. ITP’s packager competitors include Natco, ProSep, Renco, Vincotte, Merichem, Siirtec Nigi, Sices Group, RepCo, Comart, Ecis Group and Forain. During 2010 and 2009, revenues from these activities represented an estimated 76% and 32% of our revenues, respectively. From this perspective, our product offerings would include: o Process Packaging. Includes the provision of the following: Gas Dehydration Packages and Associated Regeneration Systems (glycol and molecular sieves); Oil Treatment Trains; Gas Sweetening Packages; Fuel Gas Packages; and Oil & Gas Filtration and Separation Packages and Systems. o Instrumentation Packages. Includes the provision of Oil & Gas Fiscal Metering Systems; Well Head Control Panels; and Prefabricated Cabins (local control rooms, analyzing shelters, among others). 9 · Equipment.Our Equipment product offering represents the level of least product integration among our product and services, and includes sales and related activities associated with the manufacture and sale ofpressure vessels, heat exchangers, API ball valves, and other standard and traditional oil and gas upstream and wellhead production and processing equipment, replacement parts, refurbished equipment and aftermarket parts sales and associated services, for the oil and gas industry, generally. During 2010 and 2009, revenues from these activities represented an estimated 24% and 34% of our revenues, respectively. Equipment built for these markets typically is based on standardized designs or variations of standardized equipment requiring limited customized engineering. We market standard and traditional production equipment and services throughout Europe, the U.S., Egypt and the Middle East.We have recently began to offer these products in Russia, Byelorussia, Australia, South East Asia and Latin America. Our equipment production includes: o Pressure Vessels. We manufacture pressure vessels at our facilities located at Moscazzano, Cassina de’ Pecchi and at Kilgore, Texas.A pressure vessel is a closed container or storage tank designed to hold gasses or liquids at a pressure substantially different from the ambient or external pressure. The pressure vessels we manufacture can be made from carbon or stainless steel and from other more sophisticated materials and are typically used in various kinds of oil and gas treatment facilities. These vessels are typically large structures that when completed can weight up to several hundred tons per vessel. o Heat Exchangers. We manufacture heat exchangers at our facilities located at Cassina de’ Pecchi. A heat exchanger is equipment built for the efficient heat transfer from one medium to another. The media may be separated by a solid wall, so that they never mix, or they may be in direct contact.In general, heat exchangers are widely used in industry both for cooling and heating large scale industrial processes. The type and size of heat exchanger used can be tailored to suit a process depending on the type of fluid, its phase, temperature, density, viscosity, pressures, chemical composition and various other thermodynamic properties. In many industrial processes where there is waste of energy or a heat stream that is being exhausted, heat exchangers can be used to recover this heat and put it to use by heating a different stream in the process. This practice can translate into financial economy in the industry, as the heat supplied to other streams from the heat exchangers would otherwise have to come from an external source, which may be more expensive and more harmful to the environment. o American Petroleum Institute (API) Ball Valves. We manufacture API ball valves at our facilities located at Moscazzano.In general, a ball valve is a valve in which the part of the valve that controls the flow through it is made by a spherical disc located inside the valve.The sphere has a hole, or port, through the middle so that when the port is in line with both ends of the valve, flow through the valve will occur. When the valve is closed, the hole is perpendicular to the ends of the valve, and flow is blocked. The handle or lever will be inline with the port position letting the user “see” the valve’s position.Ball valves do not offer the fine control that may be necessary in throttling applications but are sometimes used for this purpose.Ball valves are used extensively in industry because they are very versatile, supporting pressures up to 700 bars and temperatures up to 200°C. Sizes typically range from 0.5 cm to 30 cm. They are easy to repair and operate. The ball valves that we manufacture are produced in accordance with the standards issued by the American Petroleum Institute (API). These standards seek to enhance the safety of industry operations, assure a quality standard, help keep costs down, reduce waste, and minimize confusion.Since 1924, the American Petroleum Institute (API) produces standards, recommended practices, specifications, codes and technical publications, reports and studies that cover each segment of the industry. These standards promote the use of safe, interchangeable equipment and operations through the use of proven, sound engineering practices as well as help reduce regulatory compliance costs, and in conjunction with API’s Quality Programs, many of these standards form the basis of API certification programs. 10 The API ball valves that we manufacture are fabricated from carbon or stainless steel, duplex and are designed for pressure ranging from eight to 300 bars and are mainly used in the oil and gas industry as part of the piping system to open or isolate pipelines.The valves that we manufacture are for use in pipes ranging in size from ½” to 16” in diameter. · Parts, Service and Training. Finally, we also provide replacement parts for our own equipment. Each branch office in our marketing network also serves as a local parts and service business. In addition, while not representing a relevant source of income, we offer operational training to the oil and gas production industry, which provides an additional marketing tool for our other products and services. Geographic Client Distribution Our group principal offices and headquarters are located in Rome, Italy. Three of our four production facilities are located in Italy and the fourth facility is located in Kilmore, Texas, in the United States. However 50% of our total manpower of approximately 220 people is working in Kilmore, Texas. Our clients have historically been distributed among the following four geographic segments: Italy, the United States, Egypt and the Middle East, and rest of the world.However, in many cases, notwithstanding the location of our clients, our products are purchased for commissioning and use in other countries outside of the geographic segment in which we report such revenue. For additional financial information about our geographic revenue distribution, see Note 5 to our consolidated financial statements included in this Report. Our clients are located in various places around the world.The distribution of our revenues by geographic area were as follows for the past three fiscal years: Year Ended December 31, % % % (in $ thousands) Italy $ $ $ United States Egypt and the Middle East The rest of the world $ % $ % $ % ITP’s net income (loss) by geographic area are as follows for the past three fiscal years: Year Ended December 31, % % % (in $ thousands) Italy $
